Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response dated 01 November 2022, the following occurred: Claims 1, 9, and 12 have been amended; Claims 20-25 are new. 
Claims 1-25 are pending.

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 01 June 2020.

Claim Objections
Claim 20 recites “further comprising training, by a computer,...” The Examiner believes that “a computer” is in reference to the computer previously recited in step (b) of Claim 1. This should be referred to as “the computer” to avoid antecedent basis issues. Appropriate correction is required.
Claim 22 recites “wherein the method further comprising training, by a computer,...” The Examiner believes that “a computer” is in reference to the non-transitory computer-readable medium and processor previously recited in the preamble of Claim 9. This should be referred to as “the processor” to avoid any indefiniteness and/or new matter issues. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 9, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, non-transitory computer-readable medium and processor, and system for transition of care decision intervention.
The limitations of (Claim 1 being representative) (a) receiving patient data, the patient data including values for a plurality of features associated with a first patient; (b) accessing a first historical decision-derived transition of care decision model and a first expert recommendation-derived transition of care decision model; (c) determining a first transition of care decision score for the first patient by processing the patient data through the first historical decision-derived transition of care decision model and at least a second transition of care decision score for the first patient by processing the patient data through at least the first expert recommendation-derived transition of care decision model; (d) calculating a first transition of care decision intervention priority score for the first patient based on a degree of difference between the first and second transition of care decision scores for the first patient; and (e) outputting data corresponding to the first transition of care decision intervention priority score for the first patient, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting (claim 1) a computer having a display and a GUI, (Claim 9) a non-transitory computer-readable medium and processor, or (Claim 12) a memory and processor, the claimed invention amounts to managing personal behavior or interaction between people (i.e., a person following a series of rules or steps). For example, but for the various general-purpose computer elements, the claims encompass a person using collected patient data to calculate an intervention priority score and then outputting corresponding data in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of (claim 1) a computer having a display and a GUI, (Claim 9) a non-transitory computer-readable medium and processor, or (Claim 12) a memory and processor that implements the identified abstract idea. These additional elements are not exclusively described by the applicant and are recited at a high-level of generality (i.e., a generic general-purpose computer or components thereof, see, e.g., Para. 0057) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of (1) machine learning-trained computer models and alternately (assuming it is not part of the computer) recites the additional element of (2) a graphical interface. Regarding (1), the machine learning-trained computer models apply the abstract idea (“apply it”). MPEP 2106.04(d)(I) indicates that applying an abstract idea is insufficient to provide a practical application. Regarding (2), the graphical interface merely generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use is insufficient to provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a general-purpose computer (or components thereof) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) machine learning-trained computer models and alternately (assuming it is not part of the computer) recites the additional element of (2) a graphical interface were considered to apply the abstract idea or were considered to generally link the abstract idea to a particular technological environment or field of use, respectively. Per MPEP 2106.05(A), adding the words “apply it” or equivalent or generally linking the abstract idea to a particular technological environment or field of use in insufficient to provide significantly more.
In the interest of completeness, the additional elements have also been to determine whether they are well-understood, routine, conventional activity in the field. Regarding (1), the prior art of record indicates that utilizing trained machine learning models is well-understood, routine, conventional activity in the field (see US 20220180516 to Mavroeidis et al. at Para. 0124; US 8,644,568to Hoffmann et al. at Col. 18, Lns. 15-17; US 2014/0095417 to Hertz et al. at Para. 0061). Regarding (2), the prior art of record indicates that displaying data on a graphical interface is well-understood, routine, conventional activity in the field (see US 2020/0258618 to Zhou at Fig. 1, 4B, Para. 0036; US 2021/0035692 to Buslovich at Fig. 3, Para. 0054; US 2021/0193324 to Truschel at Fig. 2, Para. 0009, 0036). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-8, 10, 11, and 13-25 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 13 merely describe(s) revaluating and/or assigning data. Claim(s) 3, 14 merely describe(s) the particular features. Claim(s) 4, 15 merely describe(s) performing the steps of the claim again with different patient data. Claim(s) 5, 16 merely describe(s) ranking patients based on the calculated score(s). Claim(s) 6, 17 merely describe(s) the patients. Claim(s) 7, 18 merely describe(s) calculating an additional score using an additional model, determining the degree of difference, and calculating the intervention priority score based on this difference. Claim(s) 8, 11, 19 merely describe(s) outputting (displaying) additional information. Claim(s) 10 merely describe(s) performing the steps of the claim again with different patient data and ranking patients based on the calculated score(s). Claim(s) 20, 22, 24 merely describe(s) how the models are arrived at (using Machine Learning algorithms). Claim(s) 21, 23, 25 merely describe(s) triggering an alert.
Claims 20, 22, 24 recite the additional element(s) of “at least one machine-learning algorithm” which is analyzed the same way as the machine learning models of claims 1, 9, and 12 and are found not to provide either a practical application or significantly more for the same reasons.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-17, 19, 20, 22, and 24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Truschel et al. (U.S. Pre-Grant Patent Publication No. 2021/0193324) in view of Hu et al. (U.S. Pre-Grant Patent Publication No. 2009/0093686) in view of Lang et al. (U.S. Pre-Grant Patent Publication No. 2006/0241972).

REGARDING CLAIM 1
Truschel teaches the claimed computer-implemented method for transition of care decision intervention using machine learning, the method comprising: [Para. 0040 teaches that the disclosed system is for stratification of patients to determine whether to assign resources/interventions (transition of care decision intervention, i.e., transitioning from one level of care to another).]
(a) receiving patient data, the patient data including values for a plurality of features associated with a first patient; [Para. 0032 teaches that patient demographic and health information is stored (and thus has been received). See also, Para. 0033. The data of Para. 0032, 0033 is interpreted collectively as “patient data” values.]
(b) accessing by a computer a first historical decision-derived transition of care decision model and a first expert recommendation-derived transition of care decision model, [...]; [Para. 0030, 0040, 0041, 0047, 0055, 0037 teaches that a symptomatic risk model (a first historical decision-derived transition of care decision model) and a demographic risk model (a first expert recommendation-derived transition of care decision model) are utilized and are thus accessed.]  
(c) determining 
a first transition of care decision score for the first patient by processing the patient data through the first historical decision-derived transition of care decision model and [Para. 0047, 0055 teaches that the symptomatic risk score is calculated based on sensor and environmental data (the patient data).]
at least a second transition of care decision score for the first patient by processing the patient data through at least the first expert recommendation-derived transition of care decision model; [Para. 0041 teaches that the demographic risk score (a second transition of care decision score) is calculated based on a case worker’s assessment of a patient’s future need for hospitalization. Para. 0042 teaches that this is based on a model that uses patient history (the patient data).]
(d) calculating a first transition of care decision intervention priority score for the first patient based on [...] the first and second transition of care decision scores for the first patient; and [Para. 0046, 0069 teaches that the symptomatic score and the demographic score are combined to arrive at a weighted symptomatic risk score (a first transition of care decision intervention priority score). Para. 0047 teaches that this occurs by using the demographic score to arrive at a weighting which is then used to arrive at a weighted symptomatic risk score, as such the weighted symptomatic risk score is based on the two scores.]
(e) displaying on a graphical interface, data corresponding to the first transition of care decision intervention priority score for the first patient. [Para. 0069 teaches that the weighted symptomatic risk score is displayed.]
Truschel may not explicitly teach
(b) the first historical decision-derived transition of care model...trained on [a] machine learning-trained computer model[]; 
Hu at Para. 0073, 0074 teaches that it was known in the art of computerized healthcare, at the time of filing, to optimize patient scoring calculations using trained machine learning algorithms
wherein the first historical decision-derived transition of care model and the first expert recommendation-derived transition of care decision model comprise machine learning-trained computer models; [Hu at Para. 0073, 0074 teaches utilization of machine learning and feedback data (i.e., training data) to optimize multiple different severity scores calculated for a patient (interpreted to correspond to the symptomatic risk model and demographic risk model of Truschel).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient scoring system of Truschel to optimize patient scoring calculations using trained machine learning algorithms as taught by Hu, with the motivation of improving healthcare services provided to patients including the timely response to deterioration of the patient’s condition (see Hu at Para. 0009, 0010).
	Truschel/Hu may not explicitly teach
c) ...a degree of difference between... 
Lang at Abstract, Para. 0040 teaches that it was known in the art of computerized healthcare, at the time of file, to calculate a score by subtracting a first score from a second score
c) ...a degree of difference between... [Lang at Abstract, Para. 0040 teaches determining an adjusted score (the weighted symptomatic risk score of Truschel) by subtracting a first score from a second score (the scores of  Truschel)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient scoring system of Truschel having the optimization of patient scoring calculations using trained machine learning algorithms of Hu to calculate a score by subtracting a first score from a second score as taught by Lang, with the motivation of reducing complexity and saving time with respect to determining outcomes (see Lang at Para. 0003).
Assuming arguendo that the calculation(s) of Truschel occurs with user intervention, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to perform the manual score calculation automatically by the computer of Truschel. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. In this instance, Truschel teaches that the demographic risk score is determined based on manual input of data [Para. 0041]. Because Truschel teaches the manual input of data that is used to calculate the demographic risk score, automatic calculation based on received data would have been obvious to one of ordinary skill in the art at the time of filing. 

REGARDING CLAIM 2
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Hu/Lang further teaches
wherein the intervention comprises at least one of revaluating or assigning additional resources to a health facility discharge decision, clinical triage decision, functional assessment, social needs assessment, and/or a care plan associated with the transition of care. [Truschel at Para. 0040 teaches that the disclosed system is for stratification of patients to determine whether to assign resources/interventions (a care plan associated with the transition of care).]

REGARDING CLAIM 3
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Hu/Lang further teaches
wherein the plurality of features comprises features from a majority of the following feature categories: 
patient demographic data, [Truschel at Para. 0033 teaches that the demographic and health information includes demographic information.]
patient clinical data, [Truschel at Para. 0033 teaches that the demographic and health information includes vital signs information.]
patient financial data, 
administrative data including patient health insurance information and claims data, 
patient health care utilization history, [Truschel at Para. 0033, 0061 teaches that the demographic and health information includes admission frequency.]
patient prior recovery data, 
data indicative of patient's access to physicians and clinical caregivers, [Truschel at Para. 0033, 0061 teaches that the demographic and health information includes treatment data, which is indicative of a patient’s access to caregivers.]
patient socio-economic data, and 
patient behavioral health data. [Truschel at Para. 0033, 0061 teaches that the demographic and health information includes hospital anxiety and depression scale data.]
The Examiner notes that there is no indication that any of this information is required to be utilized in the claim (making the listed types of data non-functional descriptive information) because the patient data merely includes this data. The patient data may include other pieces of information that may be used as part of the calculation while the listed types of data are not used in the calculation.

REGARDING CLAIM 4
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Hu/Lang further teaches
the method further comprising:
(a) receiving patient data including values for a plurality of features associated with at least one additional patient; [Truschel at Abstract, Para. 0040, 0046 teaches that the functionality is performed for multiple patients.]
(b) determining transition of care decision scores for the at least one additional patient; [Truschel at Abstract, Para. 0040, 0046 teaches that the functionality is performed for multiple patients, thus the demographic score and the symptomatic risk score is determined for at least one other patient.]
(c) calculating a transition of care decision intervention priority score for the at least one additional patient; and [Truschel at Abstract, Para. 0040, 0046, 0069 teaches that the weighted symptomatic risk score is obtained for multiple patients.]
(d) displaying on a graphical user interface, the data corresponding to transition of care decision intervention priority score for the at least one additional patient. [Truschel at Para. 0069 teaches that the weighted symptomatic risk scores are displayed.]

REGARDING CLAIM 5
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claims 1 and 4. Truschel/Hu/Lang further teaches
wherein the first patient and the at least one additional patient comprise a patient population, and [Truschel at Abstract, Para. 0040, 0046 teaches that the functionality is performed for multiple patients which are part of a population.]
wherein the data corresponding to the transition of care priority scores for the patients in the patient population is displayed on the graphical user interface, [Truschel at Para. 0069 teaches that the weighted symptomatic risk scores are displayed.] organized according to a ranking of the patients in the patient population according to their relative transition of care decision intervention priority scores. [Truschel at Fig. 11, Para. 0045, 0069 teaches that the weighted symptomatic risk scores for each patient are displayed in a graph based on their risk stratification, i.e., a higher weighted symptomatic risk score is displayed above a lower weighted symptomatic risk score which is interpreted as ranking.] 

REGARDING CLAIM 6
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claims 1, 4, and 5. Truschel/Hu/Lang further teaches
wherein the patient population comprises the patient population of a health care facility. [Lang at Para. 0031 teaches that the patient populations is that of a single private clinic or several hospitals, both of which are a health care facility.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient scoring system of Truschel having the optimization of patient scoring calculations using trained machine learning algorithms of Hu having the calculation of a score by subtracting a first score from a second score of Lang to perform data analysis for a patient population at a healthcare facility as taught by Lang, with the motivation of reducing complexity and saving time with respect to determining outcomes (see Lang at Para. 0003).

REGARDING CLAIM 8
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Hu/Lang further teaches
the method further comprising displaying on the graphical user interface at least one or more of the following information types: [Truschel at Fig. 8-10 teaches displaying additional data.]
Truschel/Hu/Lang may not explicitly teach that the displayed data includes
(a) explanatory information underlying a transition of care decision intervention recommendation for a patient comprising at least one of:
(i) clinical justifications for a transition of care decision intervention,
(ii) indicators of socio-behavioral needs,
(iii) markers of frailty and decreased mobility, and
(iv) prior health care utilization and recovery history; and
(b) a personalized list of recommendations for a patient comprising at least one of:
(i) recommended health care services, care providers, facilities and agencies cross-checked with a patient's medical insurance,
(ii) recommendations for follow-up assessments,
(iii) recommendations for clinical interventions by future providers, and
(iv) a recommended duration for at least one or more of the following: a clinical intervention, institutionalization, series of home health care provider visits, and hospitalization.
However, the limitation claims information that do not result in a manipulative difference between the information of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the information was substituted with nothing. Because Truschel at Fig. 8-10 teaches that data containing information is displayed, substituting the information of the claimed invention for the information of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information applied to the displayed data of Truschel with any other information because the results would have been predictable. 
The Examiner notes that only one of the listed items is required for the claim to be met.

REGARDING CLAIM(S) 9
Claim(s) 9 is/are analogous to Claim(s) 1, thus Claim(s) 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Truschel at Para. 0013 further teaches that its functionality is implemented by a machine-readable tangible medium programmed to cause a
processor to perform the steps.

REGARDING CLAIM(S) 10
Claim(s) 10 is/are analogous to Claim(s) 4 and 5, thus Claim(s) 10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4 and 5.

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 8, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 1, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Truschel at Para. 0013 further teaches that its functionality is implemented by a machine readable tangible medium (a memory) programmed to cause a
processor to perform the steps.

REGARDING CLAIM(S) 13-17 and 19
Claim(s) 13-17 and 19 is/are analogous to Claim(s) 2-6 and 8, respectively, thus Claim(s) 13-17 and 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-6 and 8.




REGARDING CLAIM 20
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Hu/Lang further teaches
further comprising training, by a computer, the first historical decision-derived transition of care decision model and the first expert recommendation-derived transition of care decision model using at least one machine-learning algorithm. [Hu at Para. 0073, 0074 teaches utilization of machine learning and feedback data (i.e., training data) to optimize multiple different severity scores calculated for a patient (interpreted to correspond to the symptomatic risk model and demographic risk model of Truschel). The optimization of the severity scores is interpreted as training the severity scores.]

REGARDING CLAIM(S) 22 and 24
Claim(s) 22 and 24 is/are analogous to Claim(s) 20, thus Claim(s) 22 and 24 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 20.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Truschel et al. (U.S. Pre-Grant Patent Publication No. 2021/0193324) in view of Hu et al. (U.S. Pre-Grant Patent Publication No. 2009/0093686) in view of Lang et al. (U.S. Pre-Grant Patent Publication No. 2006/0241972) in view of Sahuala et al. (U.S. Pre-Grant Patent Publication No. 2015/0106120).

REGARDING CLAIM 7
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Hu/Lang may not explicitly teach
the method further comprising:
(a) determining at least one additional transition of care decision score for the first patient by processing the patient data through at least one additional expert recommendation-derived transition of care decision model;
(b) calculating an aggregated value for an expert recommendation-derived transition of care decision score for the first patient by performing an aggregation function on the second transition of care decision score and the at least one additional transition of care decision score determined by processing the patient data through respective first and the at least one additional expert recommendation-derived transition of care decision models; and
Sahuala at Para. 0049 teaches that it was known in the art of computerized healthcare, at the time of filing, to calculate a composite score from multiple clinician input related to a patient’s readiness for discharge
the method further comprising:
(a) determining at least one additional transition of care decision score for the first patient by processing the patient data through at least one additional expert recommendation-derived transition of care decision model; [Sahuala at Para. 0049 teaches calculating a score related to the patient’s readiness for discharge (the assigned resources/interventions of Truschel). Para. 0049 teaches that the score is a composite of the scores that are based on multiple clinicians’ input. One of the scores is interpreted to correspond to the demographic score of Truschel and another of the scores is interpreted as “at least one additional transition of care decision score.” The score based on the additional clinician input is interpreted to be formulated by “at least one additional expert recommendation-derived transition of care decision model,” which is a non-functional label.]
(b) calculating an aggregated value for an expert recommendation-derived transition of care decision score for the first patient by performing an aggregation function on the second transition of care decision score and the at least one additional transition of care decision score determined by processing the patient data through respective first and the at least one additional expert recommendation-derived transition of care decision models; and [Sahuala at Para. 0049 teaches that the score is a composite (aggregate value) of the scores that are based on multiple clinicians’ input. Determination of the composite score is interpreted as performing an “aggregation function.”]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient scoring system of Truschel having the optimization of patient scoring calculations using trained machine learning algorithms of Hu having the calculation of a score by subtracting a first score from a second score of Lang, to calculate a composite score from multiple clinician input related to a patient’s readiness for discharge as taught by Sahuala, with the motivation of improving patient care efficiency (see Sahuala at Para. 0006, 0034).
Truschel/Hu/Lang/Sahuala may not explicitly teach
(c) wherein calculating the first transition of care decision intervention priority score for the first patient is based on the degree of difference between the first transition of care decision score and the said aggregated value for the expert recommendation-derived transition of care decision score.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the composite score of Sahuala with teaching of Truschel/Hu/Lang since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the composite score of Sahuala for the demographic score of Truschel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM(S) 18
Claim(s) 18 is/are analogous to Claim(s) 7, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Claim(s) 21, 23, and 25 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Truschel et al. (U.S. Pre-Grant Patent Publication No. 2021/0193324) in view of Hu et al. (U.S. Pre-Grant Patent Publication No. 2009/0093686) in view of Lang et al. (U.S. Pre-Grant Patent Publication No. 2006/0241972) in view of Carlson et al. (U.S. Pre-Grant Patent Publication No. 2017/0277853).

REGARDING CLAIM 21
Truschel/Hu/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Hu/Lang may not explicitly teach
further comprising, triggering by the computer an alert in response to the patient's transition of care decision intervention priority score exceeding a threshold. 
Carlson at Para. 0021, 0022 teaches that it was known in the art of computerized healthcare, at the time of filing, to generate an alert if a combined patient risk score exceeds a threshold 


further comprising, triggering by the computer an alert in response to the patient's transition of care decision intervention priority score exceeding a threshold. [Carlson at Para. 0021, 0022 teaches generating an alarm if a combined score (interpreted to correspond to the weighted symptomatic risk score of Truschel) is above a threshold.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient scoring system of Truschel having the optimization of patient scoring calculations using trained machine learning algorithms of Hu having the calculation of a score by subtracting a first score from a second score of Lang to generate an alarm if a score drops below a threshold as taught by Carlson, with the motivation of increasing healthcare quality (see Carlson at Para. 0004).

REGARDING CLAIM(S) 23 and 25
Claim(s) 23 and 25 is/are analogous to Claim(s) 21, respectively, thus Claim(s) 23 and 25 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21.




Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-19, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. As discussed in the interview, the Examiner suggests reciting training a machine learning model and utilizing that trained model to perform functions in the claim. Currently the machine learning recited in the claims does not include training the ML models on specific training data. 

Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 1-19, the Examiner has reconsidered the rejection in light of the present amendments and withdraws it.
Regarding the indefiniteness rejections of Claims 1-19, the Examiner has reconsidered the rejections in light of the present amendments and withdraws them.

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of Claims 1-19, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment. 

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Martin et al. (U.S. Patent No. 8,510,126) which discloses aggregating patient data from multiple patients and calculates scores which are used to allocate hospital resources to the patient.
Saliman et al. (U.S. Patent No. 11,387,00) which discloses a system for determining and displaying multiple scores calculated for a patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626